Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on February 22, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
RESPONSE TO ARGUMENTS
The Examiner is persuaded that the amendment corrects the informalities raised for claims 8 and 16, and therefore the objections to the claims are hereby withdrawn.
Claims 17 and 18 stand rejected under 35 U.S.C. § 101 for failing to claim one of the four categories enumerated in the statute. The Applicant’s traversal of the rejection has been considered both with and without the amendment, but the Examiner is not persuaded to withdraw the rejection.
The Applicant contends, without evidence, that “a computer-readable storage apparatus and/or memory component cannot reasonably be construed as signal per se.” (Response 8). The Examiner respectfully disagrees.
There is a presumption that the plain meaning of a claim term defines its scope, and the Applicant can only rebut that presumption “by clearly setting forth a different definition of the term in the specification.” MPEP § 2111.01 (subsection I.) (citing In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997)). In this case, the Patent Trial and Appeal Board, exercising its authority to set precedent for the examining corps, pre-established that during examination, the plain meaning of a computer-readable storage includes signal-only embodiments. The Examiner’s construction was reasonable because it follows the Board’s precedent, and the Board’s precedent was reasonable because its decision was supported by a “growing body of evidence . . . demonstrating that the ordinary and customary meaning of ‘computer readable storage medium’ to a person of ordinary skill in the art was broad enough to encompass both nontransitory and transitory media.” Ex parte Mewherter, Appeal No. 2012-007692, p. 6–14 (PTAB May 8, 2013) (precedential). Since the specification does not “clearly set[]forth a different definition of the term,” MPEP § 2111.01, the Examiner’s interpretation is proper, and therefore, claims 17 and 18 must be rejected because they include signal-only embodiments.
The Examiner also respectfully disagrees that claims 17 and 18 were amended to exclude embodiments of a signal. (Cf. Response 8). The amendment merely inserts the intended use of the claimed signal as being intended to “cause” operations in “processor circuitry,” without actually requiring the processing circuitry as an element of the claim. That is, a person need not make, use, or sell processing circuitry to infringe claims 17 and 18. So long as one makes, uses, or sells the storage apparatus as claimed, or merely communicates a signal comprising the claimed instructions to processing circuitry, the claim is infringed. Since the “processor circuitry” is not part of the scope of claims 17 and 18, it cannot ground the claimed invention in one of the statutory categories of 35 U.S.C. § 101.
Accordingly, the rejection of claims 17 and 18 under 35 U.S.C. § 101 stands.
Indefiniteness
The Examiner agrees that the amendment to claim 15 resolves the indefinite scope of that claim, and therefore, the rejection to claim 15 under 35 U.S.C. § 112(b) is hereby withdrawn.
Anticipation
Claims 1–4, 6, and 8–20 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0314311 A1 (“Garera”). The Applicant’s traversal of this rejection has been considered, but is not persuasive.
Specifically, Garera continues to anticipate claims 1, 17, and 19 because Garera explicitly discloses aggregating a plurality of evaluation decisions according to a consensus criterion that includes a voting strategy/policy/scheme, in order to generate a validation result. Specifically, Garera discloses that “classification values or categories of classification values may be selected based on a percentage of classifications 310 referencing that classification value or category of classifications that were marked as either invalid or unclear.” Garera ¶ 50.
The Applicant contends that “this criteria [in Garera] is used to determine which classification values need additional training, not to generate a validation result.” (Response 10). Respectfully, this is not a complete argument, because it fails to explain why determining which classification values need additional training is different from generating a validation result. 
More importantly, this argument is not persuasive because it skips over the actual validation result in Garera. That is, the rejection does not map the claimed validation result to Garera’s “determination of which classification values need additional training,” as alleged by the Applicant. It is mapped to analyst module 322’s “select[ion] classification values or categories of classification values.” Garera ¶ 49. While it is true that this selection may be useful for providing feedback to the crowdsourcers, it is unreasonable for the Applicant to say that the feedback itself corresponds to the claimed validation result, because that is not what the rejection says.
Accordingly, since Garera teaches each and every element of the amended claims, the rejection of claims 1–4, 6, and 8–20 under 35 U.S.C. § 102 stands.
New Grounds of Rejection
The amendment to claims 1, 17, and 19 includes new matter, and therefore necessitates a new ground of rejection under 35 U.S.C. § 112(a)
New claims 21–26 are obvious over the prior art cited herein, and therefore, necessitate a new ground of rejection under 35 U.S.C. § 103.
In view of the foregoing, the Applicant’s request for a notice of allowance is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 17 and 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “a computer-readable data storage apparatus comprising a memory component” includes embodiments that embrace signals per se—despite the Applicant’s use of the word “storage”—even when the computer readable medium is limited to a “storage” medium. Ex parte Mewherter, Appeal No. 2012-007692, p. 6–14 (PTAB May 8, 2013) (precedential) (providing a “growing body of evidence … demonstrating that the ordinary and customary meaning of ‘computer readable storage medium’ to a person of ordinary skill in the art was broad enough to encompass both nontransitory and transitory media”).
More specifically, the Mewherter case cited above is precedential on the Office, and it holds that the plain meaning of “storage media” includes signal-only embodiments. When the plain meaning of a word has an accepted definition in field (in this case, by precedent), there is a presumption that the accepted definition sets scope of the word, which the Applicant can only rebut “by clearly setting forth a different definition of the term in the specification.” MPEP § 2111.01 (subsection I.) (citing In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997)). The specification lacks the “clear” definition needed to rebut this presumption. Accordingly, the presumed meaning (which includes signal-only embodiments) controls.
Claims 17 and 18 also recite the intended use of the claimed signal as being intended to cause operations in “processor circuitry.” Importantly, this processor circuitry is outside the scope of the claimed invention, because it is not a required element of the claim. That is, a person need not make, use, or sell processing circuitry to infringe claims 17 and 18. So long as one makes, uses, or sells the storage apparatus as claimed, or merely communicates a signal comprising the claimed instructions to processing circuitry, the claim is infringed. Since the “processor circuitry” is not part of the scope of claims 17 and 18, it cannot ground the claimed invention in one of the statutory categories of 35 U.S.C. § 101.
Accordingly, since the storage media of claims 17 and 18 include signal-only embodiments, and since a signal is neither a “process, machine, manufacture, or composition of matter” within the meaning of 35 U.S.C. § 101, claims 17 and 18 are directed to non-statutory embodiments of the invention.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–26 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1
The specification fails to disclose a “consensus criterion [that] includes a voting strategy.” Since claim 1 is newly amended and the Applicant’s response fails to point to any part of the specification in support of the amended matter, this alone is sufficient for a prima facie case of new matter. See MPEP § 2163.04.
However, more importantly, the specification in fact does not support using a “voting strategy” for the consensus criterion. The plain meaning of “voting strategy” is that the word “strategy”—whatever it means—necessarily describes the act of voting itself, not than the tallying of votes. For example, in a political election, a voter might strategize voting for a primary election candidate that is more likely to win the general election, instead of his or her sincere preference, in hopes of preventing the other party from winning the general election. In the context of crowdsourcing answers, a “voting strategy” could perhaps describe a situation where a crowdsourcer votes according to what it thinks the system wants to hear, instead of what he or she believes to be the correct answer.1 
But in any case, the specification says nothing about strategy, let alone a “voting strategy.” The only thing that the specification says about voting concerns the aggregation or counting of votes that have already been cast:
	[T]he answer aggregation component 42 aggregates the responses received from the workers for a particular task to improve the ability to infer ground truth from the returned answers. In some examples, one or more of the following algorithms are used to aggregate task responses and assess consensus: majority voting, weighted majority voting, and Bayesian voting.
(Spec. ¶ 31) (emphasis added).
Accordingly, claim 1 is rejected under 35 U.S.C. § 112(a) for reciting new matter.
Claim 17
The specification fails to disclose a “consensus criterion [that] includes a voting strategy.” Since claim 17 is newly amended and the Applicant’s response fails to point to any part of the specification in support of the amended matter, this alone is sufficient for a prima facie case of new matter. See MPEP § 2163.04.
However, more importantly, the specification in fact does not support using a “voting policy” for the consensus criterion. The plain meaning of “voting policy” is that the word “policy”—whatever it means—necessarily describes the act of voting itself, not than the tallying of votes. For example, a “voting policy” might govern who is allowed to vote, or when they are allowed to vote.
The specification does not say anything about policy, let alone a “voting policy.” The only thing that the specification says about voting concerns the aggregation or counting of votes that have already been cast:
	[T]he answer aggregation component 42 aggregates the responses received from the workers for a particular task to improve the ability to infer ground truth from the returned answers. In some examples, one or more of the following algorithms are used to aggregate task responses and assess consensus: majority voting, weighted majority voting, and Bayesian voting.
(Spec. ¶ 31) (emphasis added).
Accordingly, claim 17 is rejected under 35 U.S.C. § 112(a) for reciting new matter.
Claim 19
The specification fails to disclose a “consensus criterion [that] includes a voting scheme.” Since claim 17 is newly amended and the Applicant’s response fails to point to any part of the specification in support of the amended matter, this alone is sufficient for a prima facie case of new matter. See MPEP § 2163.04.
However, more importantly, the specification in fact does not support using a “voting scheme” for the consensus criterion. The plain meaning of “voting scheme” is that the word “scheme”—whatever it means—necessarily describes the act of voting itself, not than the tallying of votes. For example, a “voting scheme” might describe the way in which an election is organized.
The specification does not say anything about a “scheme,” let alone a “voting scheme.” The only thing that the specification says about voting concerns the aggregation or counting of votes that have already been cast:
	[T]he answer aggregation component 42 aggregates the responses received from the workers for a particular task to improve the ability to infer ground truth from the returned answers. In some examples, one or more of the following algorithms are used to aggregate task responses and assess consensus: majority voting, weighted majority voting, and Bayesian voting.
(Spec. ¶ 31) (emphasis added).
Accordingly, claim 19 is rejected under 35 U.S.C. § 112(a) for reciting new matter.
Claims 2–16, 18, and 20–26
Any claim that depends from any one of claims 1, 17, and/or 19 is rejected under 35 U.S.C. § 112(a) by virtue of incorporating the new matter of its parent claim by reference. See 35 U.S.C. § 112(d).
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4, 6, and 8–20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0314311 A1 (“Garera”).
Claim 1
Garera discloses a computer-implemented method of labeling items, comprising:
receiving an item record including a description of an item;
As shown in FIGS. 3 and 6, a classifier 304 receives records from a product records 306 data source. See Garera FIGS. 3 and 6, and Garera ¶ 38.
based on one or more machine learning based classifiers, inferring for the item a classification 
“The classifier 304 may then classify one or more records according to its state, such as product records 306 or some other records.” Garera ¶ 38.
in a hierarchical classification taxonomy, the hierarchical classification taxonomy including successive levels of nodes associated with respective class labels, wherein the classification includes one or more of the class labels in the hierarchical classification taxonomy;
“The output of the classifier 304 may be entries similar to the training data,” Garera ¶ 38, and therefore, much like the training data, the classifier output “may include [text]→[classification value] pairings, where [text] is any text that might be found in a classified record and [classification value] is any node of a taxonomy, such as category, subcategory, or entity classification to which the text corresponds.” Garera ¶ 56; see also Garera ¶ 81 (explaining that each of the classifications assigned by the classifier “belongs to [a] category or a descendent node of the category”).
issuing, over a communications network, a labeling task to a plurality of workers participating in a crowdsourcing system, 
“The classifications 310 may then be submitting [sic] to a crowdsourcing forum 312, such as to crowdsourcing workstations 306 [sic, 106].” Garera ¶ 42. As shown in FIG. 1, the crowdsourcing workstations 106 are connected to a network 110 from which they receive the classifications. See Garera ¶¶ 25–26. “The crowdsourcing forum 312 may implement logic for distributing tasks to individuals associated with the forum, receiving responses, and returning responses to a requesting entity.” Garera ¶ 42.
wherein the labeling task includes evaluating the classification based at least in part on the description of the item and the one or more class labels in the classification;
Recall that the classifications 310 entries comprise “[text]→[classification value] pairings, where text is some or all of the text of a product record 306 and classification is a classification assigned by the classifier 304.” Garera ¶ 38. 
receiving a plurality of evaluation decisions from the crowdsourcing system corresponding to the labeling task;
“The crowdsourcing forum 312 may return, for some or all of the classifications 310, a validation decision 314.” Garera ¶ 43.
generating a validation result of the classification by applying at least one consensus criterion to an aggregation of the plurality of evaluation decisions,
“An analyst module 322 may select classification values or categories of classification values on the basis on a percentage of classifications 310 referencing that classification value or category of classification values that were marked as invalid, or either invalid or unclear, by the crowdsourcing forum 312.” Garera ¶ 49.
wherein the consensus criterion includes a voting strategy; 
“In some embodiments, classification values or categories of classification values may be selected based on a percentage of classifications 310 referencing that classification value or category of classifications that were marked as either invalid or unclear. For an individual classification value, a simple percentage threshold may be used.” Garera ¶ 50.
and routing, over the communications network, data corresponding to one or more of the class labels in the classification to respective destinations based on the validation result. 
“The analyst module 322 then generates prompts that may be transmitted and/or displayed to analysts, e.g. analyst workstations 104, to generate additional training data when appropriate.” Garera ¶ 49. Notably, much like the crowdsourcing workstations 106, so too are the analyst workstations 104 connected to the overall system via network 110.
Claim 2
Garera discloses the method of claim 1, 
wherein the inferring is based on the item record. 
“The output of the classifier 304 may be entries similar to the training data, e.g. [text]→[classification value] pairings, where text is some or all of the text of a product record 306 and classification is a classification assigned by the classifier 304 according to the state of the classifier 304 as trained according to training data 302.” Garera ¶ 38.
Claim 3
Garera discloses the method of claim 1, 
wherein the classification includes a classification path corresponding to an ordered sequence of respective ones of the class labels in successive levels of the hierarchical classification taxonomy. 
“The classification values may be selected . . . as a group,” e.g., a category that is selected “may also have descendent sub-categories as well as individual classification values as descendants in the taxonomy.” Garera ¶ 48.
Claim 4
Garera discloses the method of claim 3, 
wherein the labeling task includes confirming the classification path based at least in part on the description of the item and an ordered sequence of the class labels in the classification path. 
“In some embodiments, for some or all of the classifications 310, the crowdsourcing forum 312 may return a yes or no response indicating that the classifications was or was not correct. In some embodiments, the crowdsourcing forum may also include a substitute classification for some or all of the classifications indicated as incorrect. In some embodiments, the crowdsourcing forum 312 may return an ‘unclear’ response indicating that the [text] in a [text]-[classification value] output of the classifier is insufficient to accurately judge whether the classification is correct and/or what an accurate classification should be.” Garera ¶ 43. Recall from the rejection of claim 3 that the [classification value] data may comprise an ordered sequence of respective ones of the class labels in successive levels of the hierarchical classification taxonomy, since “[t]he classification values may be selected . . . as a group,” wherein a selected category “may also have descendent sub-categories as well as individual classification values as descendants in the taxonomy.” Garera ¶ 48.
Claim 6
Garera discloses the method of claim 4, 
wherein the item record includes a merchant associated with the item, and the confirming of the classification path is additionally based on the merchant. 
It is noted that the Applicant drafted claim 6 such that the confirming is merely “based on the merchant,” instead of being based on the item record’s identification of the merchant. Thus, within the scope of this broadly written limitation is Garera’s disclosure that “where an analyst determines that a record includes too few terms or unneeded terms, the analyst may invoke transmission of a request 422 from the analyst workstation 104 to a merchant workstation 108 to modify the record by adding or removing terms.” Garera ¶ 66. Here, in order to correct a problematic classification path, the merchant is asked to fix its item record. Since the merchant ultimately submits an improved description that facilitates more accurate classification, the “confirming” of the classification path is at least “based on” the merchant, as claimed.
Claim 8
Garera discloses the method of claim 1, wherein:
the generating of the validation result includes, responsive to failure to satisfy a first consensus criterion, issuing the labeling task to at least one additional worker participating in the crowdsourcing system, and receiving a respective evaluation decision from the at least one additional worker; and the applying includes applying a second consensus criterion to an aggregation of the received evaluation decisions. 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). Here, claim 8 is a method claim, and all of its steps are contingent upon the unmet condition precedent of a failure to satisfy a first consensus criterion. Therefore, since claim 8 never affirmatively requires a failed first consensus criterion to occur each time, the steps contingent upon that limitation need not be shown in the prior art to reach a finding of anticipation.
Claim 9
Garera discloses the method of claim 1, wherein, 
responsive to a validation of the classification, designating one or more of the class labels in the classification as training data for one or more of the machine learning based classifiers. 
“In some embodiments, classifications validated by the crowdsourcing forum may be added to the training set.” Garera ¶ 62.
Claim 10
Garera discloses the method of claim 1, wherein, 
responsive to an invalidation of the classification, the routing includes issuing the labeling task over a communications network to at least one domain expert for relabeling. 
“In some embodiments, some or all of the validation decisions received 412 from the crowdsourcing forum may be submitted 414 to one or more analysts to verify that validation decisions are accurate. This may include transmitting some or all of the validations decisions to one or more analyst workstations 104. The validation decisions may then be displayed on the analyst workstation, possibly with a prompt to approve or disapprove of the validation decision and/or provide an alternative classification value.” Garera ¶ 60.
Claim 11
Garera discloses the method of claim 10, further comprising 
receiving, from the at least one domain expert, a relabeled one of the one or more of the class labels in the classification, 
“The validation decisions may then be displayed on the analyst workstation, possibly with a prompt to approve or disapprove of the validation decision and/or provide an alternative classification value.” Garera ¶ 60.
and designating the relabeled class label in the classification as training data for one or more of the machine learning based classifiers. 
“Training data received from an analyst, such as from an analyst workstation 104, may then be added 420 to the training set. In some embodiments, validation decisions from the crowdsourcing forum that include a substitute classification value or that validated a classification from the classifier model may also be added 420 to the training set.” Garera ¶ 65.
Claim 12
Garera discloses the method of claim 1, further comprising 
filtering out duplicate tasks prior to the issuing. 
“In some embodiments, records found to be valid by the crowdsourcing forum may be excluded from subsequent classification in subsequent iterations of the method 400 unless implicated by changes to the training set as discussed below. In a like manner, high confidence classifications output from the classification model may likewise be excluded from being classified again unless implicated by changes to the training set.” Garera ¶ 62.
Claim 13
Garera discloses the method of claim 1, 
wherein the inferred classification extends through successive levels in the hierarchical classification taxonomy from one level in the hierarchical classification taxonomy to another level in the hierarchical classification taxonomy 
The classifier output “may include [text]→[classification value] pairings, where [text] is any text that might be found in a classified record and [classification value] is any node of a taxonomy, such as category, subcategory, or entity classification to which the text corresponds.” Garera ¶ 56; see also Garera ¶ 81 (explaining that each of the classifications assigned by the classifier “belongs to [a] category or a descendent node of the category”).
Claim 14
Garera discloses the method of claim 13, 
wherein the other level in the hierarchical classification taxonomy corresponds to a leaf node level in the hierarchical classification taxonomy. 
The classifier output “may include [text]→[classification value] pairings, where [text] is any text that might be found in a classified record and [classification value] is any node of a taxonomy, such as category, subcategory, or entity classification to which the text corresponds.” Garera ¶ 56; see also Garera ¶ 81 (explaining that each of the classifications assigned by the classifier “belongs to [a] category or a descendent node of the category”).
Claim 15
Garera discloses the method of claim 1, 
wherein the inferred classification extends through successive levels in the hierarchical classification taxonomy but terminates prior to the leaf node level. 
The classifier output “may include [text]→[classification value] pairings, where [text] is any text that might be found in a classified record and [classification value] is any node of a taxonomy, such as category, subcategory, or entity classification to which the text corresponds.” Garera ¶ 56; see also Garera ¶ 81 (explaining that each of the classifications assigned by the classifier “belongs to [a] category or a descendent node of the category”).
Claim 16 
Garera discloses the method of claim 1, wherein 
the item record includes a description of a product.
“The methods disclosed herein may advantageously be used when classifying products according to a product name or product record. Accordingly, text may include a product name or some or all of a product record for a product that has been classified either according to human judgment or according to an automated method that indicates with high confidence that [text] corresponds unambiguously to [classification value].” Garera ¶ 37.
Claims 17 and 18
Claims 17 and 18 are directed to a computer readable medium that stores substantially the same (or fewer) instructions as described in claims 1 and 3, and are therefore rejected according to the same findings and rationale as provided above for those claims.
Claims 19 and 20
Claims 19 and 20 are directed to the computer system implementation of substantially the same (or wholly broader) methods of claims 1 and 10, and are therefore rejected according to the findings and rationale set forth above in the rejection of those claims.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	GARERA AND WU TEACH CLAIM 5.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Garera as applied to claim 4 above, and further in view of U.S. Patent No. 9,792,530 (“Wu”).
Claim 5
Garera teaches the method of claim 4, but does not appear to explicitly disclose whether the confirming of the classification path is additionally based on results of an online search query comprising the description of the item.
Wu, however, teaches:
the confirming of the classification path is additionally based on results of an online search query comprising the description of the item. 
By way of background, much like both Garera and the claimed invention, Wu teaches an image classifier that is “configured to identify different categories and subcategories of the different categories,” Wu col. 2 ll. 3–4, i.e., the claimed “classification path.”
In order to do this, “structured and/or unstructured data sources are initially accessed to identify subcategories for a specified category,” Wu col. 2 ll. 14–16, and then, much like claim 5, “an internet search can be performed that obtains possible data sources for identifying subcategories for the specified category.” Wu col. 2 ll. 23–34. “As an example of identifying subcategories of a dog, the PETFINDER.COM data source may be accessed to identify different dog breeds.” Wu col. 2 ll. 23–34.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an online search query to derive and/or confirm the classification path of an object. One would have been motivated to use Wu’s technique of searching the web to perform object classification because “may not perform well classifying subcategories within a particular category,” and Wu therefore explains how to improve the performance by following Wu’s techniques. See Wu col. 1 ll. 15–20.
II.	GARERA AND KONIG TEACH CLAIM 7.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Garera as applied to claim 4 above, and further in view of U.S. Patent No. 7,685,276 B2 (“Konig”).
Claim 7
Garera teaches the method of claim 4, and while Garera generally suggests using the whole item listing to confirm the classification path, Garera does not explicitly disclose whether or not the item record includes a price associated with the item to the extent nessecary for a finding of anticipation under 35 U.S.C. § 102
Konig, however, teaches a method of classifying an object into categories and subcategories, 
wherein the item record includes a price associated with the item, and the confirming of the classification path is additionally based on the price. 
“[I]n step 104, product models are applied to all extracted information from documents 80 to classify documents according to the product taxonomy tree.” Konig col. 18 ll. 12–22. Among the information considered is price range: “For example, if the two cameras are in the same price range, $300-$400, then the probability of the value $300-$400 of the feature Price Range is 1.0, which propagates up to the Consumer Electronics node (assuming that the user has no other product-related documents falling within Consumer Electronics).” Konig col. 18 ll. col. 23–37.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to copy Konig’s technique as using price as a factor for confirming a classification path when implementing Garera’s item classification method. One would have been motivated to combine Konig with Garera because price is often indicative of different market segments. For instance, in the example that Konig gives, a $300 camera is likely to belong in Consumer Electronics, whereas a $1,000 or greater camera might be indicative of professional equipment.
III.	GARERA AND CHANDRA TEACH CLAIMS 21–23.
Claims 21–23 are rejected under 35 U.S.C. § 103 as being unpatentable over Garera as applied to claims 1, 17, and 19 above, and further in view of U.S. Patent Application Publication No. 2015/0363741 (“Chandra”).
Claim 21
Garera teaches the method of claim 1, and even teaches that the voting involved in the consensus criterion includes a threshold percentage, but does not appear to explicitly anticipate the threshold percentage including at least one of a majority, a weighted majority, or Bayesian voting.
Chandra, however, teaches a method much like claim 1, i.e., where a crowdsourced question is answered according to the number of crowdsources who arrive at a given answer, 
wherein the voting strategy includes at least one of majority voting, weighted majority voting, or Bayesian voting.
“The recruited crowd can then attempt the task and provide the solutions to the solution aggregation module 124. The solution aggregation module can use various mechanisms, such as, for example, majority vote mechanisms to determine an aggregate solution, also referred to as a crowdsourced solution, for the task.” Chandra ¶ 64.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize Garera’s threshold percentage according to Chandra’s technique of setting that threshold to at least a majority vote. One would have been motivated to optimize Garera’s threshold to be a majority because Garera contemplates crowdsourcing questions to which there are only two responses (yes 316c or no 316b, with “unclear” 316a effectively serving as an abstention). In such a scenario, a coin-toss between yes or no would yield a 50/50 result, and therefore, any threshold below a majority would be less accurate than randomly guessing the answer.
Claims 22 and 23
Claims 22 and 23 are substantially similar to claim 21, and are therefore rejected for the same reasons.
IV.	GARERA AND RAMOS RINZE TEACH CLAIMS 24–26.
Claims 24–26 are rejected under 35 U.S.C. § 103 as being unpatentable over Garera as applied to claims 1, 17, and 19 above, and further in view of U.S. Patent Application Publication No. 2015/0254593 (“Ramos Rinze”).
Claim 24
Garera teaches the method of claim 1, 
wherein the labeling task includes at least one question having a ground truth answer, 
“The analysts 318 may [] provide feedback 320 to the crowdsourcing forum” on the correctness of the crowdsourcing forum’s answers. Garera ¶ 45.
the at least one question indicative of a quality of respective ones of the plurality of evaluation decisions,  the method further including, responsive to a failure to correctly answer the at least one question, 
“Feedback received from an analyst, such as input to an interface on an analyst computer 104, may include an indicator of whether a particular validation decision 314 was incorrect. Those validation decisions 314 found to be incorrect by the analyst 318 may be transmitted to the crowdsourcing forum 312,” which is subsequently routed to the appropriate crowdsourcer, so that the crowdsourcer can learn from the feedback. Garera ¶ 46.
Garera does not appear to explicitly disclose excluding a respective worker from evaluating classifications.
Ramos Rinze, however, teaches a method of crowdsourcing a labeling task,
wherein the labeling task includes at least one question having a ground truth answer, the at least one question indicative of a quality of respective ones of the plurality of evaluation decisions, 
“Automated mechanisms can automatically generate a reference set of intelligence tasks and can subsequently utilize such reference intelligence tasks to optimize the processing of the remainder of the intelligence tasks by human workers.” Ramos Rinze ¶ 16. Reference intelligence tasks are “intelligence tasks with already known definitive answers.” Ramos Rinze ¶ 4.
the method further including, responsive to a failure to correctly answer the at least one question, excluding a respective worker from evaluating the classification.
Reference intelligence tasks are used “to determine whether [] individual ones of the human workers 140 are appropriate to work on [a subsequent set of] intelligence tasks 183.” Ramos Rinze ¶ 28. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Ramos Rinze’s reference intelligence tasks to filter out crowdsourcers from Garera’s crowdsourcing forum that might be inappropriate for working on a subsequent task. One would have been motivated to use Ramos Rinze’s reference intelligence tasks because such tasks help with “detecting disingenuous workers,” see Ramos Rinze ¶ 16, thereby making the overall system more accurate.
Claims 25 and 26
Claims 25 and 26 are substantially similar to claim 24, and therefore rejected for the same reasons.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This example is provided solely to illustrate the possible scope of claim 1 according to its plain meaning. It does not find support in the specification.